1      Douglas Pahl OR Bar No. 950476
       DPahl@perkinscoie.com
2      Amir Gamliel CA Bar No. 268121
       (admitted pro hac vice)
3      AGamliel@perkinscoie.com
       PERKINS COIE LLP
4      1120 N.W. Couch Street, 10th Floor
       Portland, OR 97209-4128
5      Telephone: 503.727.2000
       Facsimile: 503.727.2222
6
       Counsel for Debtors and Debtors-in-
7      Possession Aspen Lakes Golf Course, L.L.C. and
       Aspen Investments, L.L.C.
8

9                                       UNITED STATES BANKRUPTCY COURT

10                                            FOR THE DISTRICT OF OREGON

11     In re

12     ASPEN LAKES GOLF COURSE, L.L.C.,                  Case No. 18-32265-tmb11
13     ASPEN INVESTMENTS, L.L.C., and                    Case No. 18-32266-tmb11
14
       WILDHORSE MEADOWS, LLC,                           Case No. 18-32267-tmb11
15
                                 Debtors. 1              Jointly Administered Under
16                                                       Case No. 18-32265-tmb11

17
                                                         CERTIFICATE OF SERVICE

18              The undersigned hereby certifies that on April 24, 2019, they caused the following documents to

19     be served via U.S. Mail to the parties listed on the respective attached service list and further caused each

20     of the following documents to be served on all CM/ECF participants listed on the respective attached

21     service list via the CM/ECF system upon the document’s respective date of filing or entry by the Court:

22              1.        Third Motion to Extend the Debtors’ Exclusive Periods to File a Plan of Reorganization

23                        and Obtain Acceptances Thereof and Memorandum of Points and Authorities in Support

24                        Thereof (Dkt. No. 289; filed April 23, 2019);

25     1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Aspen Lakes Golf Course, L.L.C. (4205), Aspen Investments, L.L.C. (8501), and Wildhorse
26     Meadows, LLC (1413).
                                                                                      Perkins Coie LLP
                                                                                1120 N.W. Couch Street, 10th Floor
PAGE   1-      CERTIFICATE OF SERVICE                                               Portland, OR 97209-4128
                                                                                      Phone: 503.727.2000
       130902-0001/144196880.1                                                         Fax: 503.727.2222
                                   Case 18-32265-tmb11         Doc 292    Filed 04/24/19
1               2.        Third Motion to Extend Time for Debtors to Assume and Assign Unexpired Non-

2                         Residential Real Property Leases Pursuant to 11 U.S.C. § 365(d)(4)(B)(ii); Memorandum

3                         of Points and Authorities in Support Thereof (Dkt. No. 290; filed April 23, 2019).

4      DATED: April 24, 2019                                PERKINS COIE LLP
5
                                                            By: /s/ Douglas R. Pahl
6                                                               Douglas R. Pahl, OSB No. 950476
                                                                DPahl@perkinscoie.com
7                                                               Amir Gamliel CA Bar No. 268121
                                                                (admitted pro hac vice)
8                                                               AGamliel@perkinscoie.com
                                                                PERKINS COIE LLP
9                                                               1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
10                                                              Telephone: 503.727.2000
                                                                Facsimile: 503.727.2222
11
                                                            Counsel for Debtors and Debtors-in-Possession
12                                                          Aspen Lakes Golf Course, L.L.C. and Aspen
                                                            Investments, L.L.C.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                        Perkins Coie LLP
                                                                                  1120 N.W. Couch Street, 10th Floor
PAGE   2-    CERTIFICATE OF SERVICE                                                   Portland, OR 97209-4128
                                                                                        Phone: 503.727.2000
       130902-0001/144196880.1                                                           Fax: 503.727.2222
                                   Case 18-32265-tmb11         Doc 292     Filed 04/24/19
        Served via CM/ECF filing system:

GT Capital, LLC
c/o Bradley S. Copeland                  Lewis Hanson and Company, Inc.       US Trustee, Portland
Andrew P Parks                           120 Hickory St. NW                   620 SW Main St #213
800 Willamette Street, Suite 800         Albany, OR 97321                     Portland, OR 97205
Eugene, OR 97401-2996

                                                                              McDonald Wholesale
Wildhorse Meadows, LLC                   Matthew Cyrus                        c/o The Scott Law Group
16900 Aspen Lakes Dr.                    16925 Green Drake Ct.                2350 Oakmont Way, Ste. 106
Sisters, OR 97759                        Sisters, OR 97759-9617               Eugene, OR 97401

J. R. Simplot Company dba Simplot
Partners
Hawley Troxell Ennis & Hawley, LLP
P.O. Box 1617
Boise, ID 83701

        Served via U.S. Mail First Class:


                                          1859 Media
 1-2-1 Marketing                                                               Absolute Fire Protection, LLC
                                          70 SW Century Dr., #100
 151 N Maitland Ave, #948193                                                   PO Box 6392
                                          PMB 335
 Maitland, FL 32751                                                            Bend, OR 97708
                                          Bend, OR 97702


 Aloha Produce                            Antigua Group, Inc.                  Aspen Lakes Utility
 20576 Painter Street                     PO Box 5300                          16900 Aspen Lakes Drive
 Bend, OR 97701                           Peoria, AZ 85385-5300                Sisters, OR 97759


 Barnes Quality Pest Control Inc          Battery Systems                      Baxter Auto Parts-ALGC
 1030 S.E. 3rd #6                         12322 Monarch Street                 9444 N Whitaker Road
 Bend, OR 97702                           Garden Grove, CA 92841               Portland, OR 97217


 Bend Broadband                           Continental Western Group            Bigfoot Beverages
 PO Box 628396                            PO Box 1594                          2440 NE 4th St
 Middleton, WI 53562-3675                 Des Moines, IA 50306-1594            Bend, OR 97701




                                                                                 Perkins Coie LLP
                                                                           1120 N.W. Couch Street, 10th Floor
 PAGE   3-    CERTIFICATE OF SERVICE                                           Portland, OR 97209-4128
                                                                                 Phone: 503.727.2000
        130902-0001/144196880.1                                                   Fax: 503.727.2222
                                   Case 18-32265-tmb11    Doc 292     Filed 04/24/19
Black Butte Ranch                       Bridgestone Golf, Inc.                   Callaway Golf Company
P. O. Box 8000                          P.O. Box 2908                            P.O. Box 9002
Sisters, OR 97759                       Carol Stream, IL 60132-2908              Carlsbad, CA 92018-9002


Canon Financial Services, Inc.          Cascade Business News                    Cascade Heating & Specialties, Inc.
14904 Collections Center Drive          404 NE Norton Ave.                       1507 N.E. First, Suite A
Chicago, Illinois 60693-0149            Bend, OR 97701                           Bend, OR 97701


                                                                                 Central Oregon Visitors
Cascade Pump & Irrigation               Cascade Subscription Service, Inc.
                                                                                 Association
62967 Layton Avenue                     PO Box 75089
                                                                                 PO Box 4489
Bend, OR 97701                          Seattle, WA 91875-0089
                                                                                 Sunriver, OR 97707


Central Electric Coop                   Central Oregon Brochures                 Childers Meat, Inc.
PO Box 846                              P.O. Box 1415                            P.O. Box 41058
Redmond, OR 97756-0187                  Bend, OR 97709                           Eugene, OR 97404

Cascade Wedding Show
f/k/a Central Oregon Wedding            Central Oregon Weddings                  Matt & Kelly Cyrus
& Event Show                            20539 Dorchester West                    16925 Green Drake Ct.
704 NW Georgia Avenue                   Bend, OR 97702                           Sisters, OR 97759-9617
Bend, OR 97703
                                        CIT Group/Commercial Services,
Cobra Puma Golf                                                                  Copiers Northwest
                                        Inc.
1818 Ashton Ave.                                                                 601 Dexter Ave. N
                                        P.O. Box 1036
Carlsbad, CA 92008                                                               Seattle, WA 98109
                                        Charlotte, NC 28201-1036


Cash Register Systems                   Columbia Distributing                    Oregon Department of Justice
365 NE Greenwood Ave., Ste. 2           20735 NE High Desert Lane                4600 25th Ave NE Ste 180
Bend, OR 97701                          Bend, OR 97701                           Salem, OR 97301


Eberhard’s Dairy Products               Day Wireless Systems                     Eagle Crest Resort
P.O. Box 845                            P.O. Box 22169                           1522 Cline Falls Hwy
Redmond, OR 97756                       Milwaukie, OR 97269                      Redmond, OR 97756




                                                                                   Perkins Coie LLP
                                                                             1120 N.W. Couch Street, 10th Floor
PAGE   4-    CERTIFICATE OF SERVICE                                              Portland, OR 97209-4128
                                                                                   Phone: 503.727.2000
       130902-0001/144196880.1                                                      Fax: 503.727.2222
                                 Case 18-32265-tmb11      Doc 292     Filed 04/24/19
Epoch Eyewear                           Deschutes County Tax Collector       Ed Staub & Sons
P.O. Box 1973                           1300 NW Wall St. Suite 200           P.O. Box 1244
Monument, CO 80132                      Bend, OR 97701                       Redmond, OR 97756


Farleigh Wada Witt Attorneys
                                        Ecolab                               EWGA
121 S.W. Morrison Street
                                        24198 Network Place                  PO Box 2114
Suite 600
                                        Chicago, IL 60673-1241               Bend, OR 97709
Portland, OR 97204-3136

Folds of Honor Foundation
                                        Lewis Hanson and Company, Inc.       Florida State Disbursement Unit
8551 N. 125th East Ave.
                                        P.O. Box 766                         PO Box 8500
Suite 100
                                        Albany, OR 97321-0262                Tallahassee, FL 32314-8500
Owaso, OK 74055

                                        Food Services of America             Franz Bakery
George’s Septic Tank Service
                                        P.O. Box 3929                        P.O. Box 742654
P.O. Box 867
                                        Portland, OR 97208-3929              Los Angeles, CA 90074-2654
Sisters, OR 97759


Golf Marketing Concepts                 Golden West Industrial Supply        Golf Course Superintendent Assoc.
515 NW Saltzman Road #792               2180 Agate Court                     PO Box 1556
Portland, OR 97229                      Simi Valley, CA 93065                Oregon City, OR 97045


H.D. Fowler Company                     Golf Scorecards, Inc.                GolfBoard
P.O. Box 84368                          9735 SW Sunshine CT Suite 700        61239 Tetherow Dr. #211
Seattle, WA 98124-5668                  Beaverton, OR 97005                  Bend, OR 97702


Hooker Creek Companies LLC              High Country Disposal                High Desert Auto Parts-NAPA
P.O. Box 432                            P.O. Box 296                         2250 S Hwy 97
Bend, OR 97709                          Redmond, OR 97756                    Redmond, OR 97756


Les Schwab                              Imperial Headwear Inc.               Inside Golf Newspaper
P.O. Box 2209                           PO Box 775338                        PO Box 1890
Sisters, OR 97759                       Chicago, IL 60677                    Port Townsend, WA 98368




                                                                               Perkins Coie LLP
                                                                         1120 N.W. Couch Street, 10th Floor
PAGE   5-    CERTIFICATE OF SERVICE                                          Portland, OR 97209-4128
                                                                               Phone: 503.727.2000
       130902-0001/144196880.1                                                  Fax: 503.727.2222
                                 Case 18-32265-tmb11     Doc 292    Filed 04/24/19
Metolius Enterprises                    John Deere Financial                    Mission Linen Supply
P.O. Box 534                            P.O. Box 660                            1405 N.E. 1st Street
Sisters, OR 97759                       Johnston, WA 50131                      Bend, OR 97701


NGCOA                                   Mid-State Fertilizer                    Keeton-King Construction
291 Seven Farms Drive                   P.O. Box 488                            18159 Hwy 126
Charleston, SC 29492-9925               Redmond, OR 97756                       Sisters OR 97759


Nugget Newspaper                        KC Ranch LLC                            GT Capital LLC
P.O. Box 698                            17204 Hwy 126                           101 N Main Ave Ste 325
Sisters, OR 97759                       Sisters OR 97759                        Sioux Falls, SD 57104-6411


OGCSA                                   Oakley                                  Oregon Department of Revenue
P.O. Box 1556                           PO Box 740964                           955 Center Street NE
Oregon City, OR 97045                   Los Angeles, CA 90074-0964              Salem, OR 97309-5018


Oregon Department of Ag                 OLCC                                    Oregon Equipment Service Corp.
PO Box 4395, Unit 17                    P.O.Box 22297                           180 NE Irving Ave.
Portland, OR 97208-4395                 Milwaukie, OR 97269                     Bend, OR 97701


Oregon Dept. of Consumer
                                        Oregon Department of Justice            Oregon Travel Experience
Business Service
                                        4600 25th Ave NE Ste 180                1500 Liberty St. SE Suite 150
PO Box 14610
                                        Salem, OR 97301                         Salem, OR 97302
Salem, OR 97309-0445


Oregon Golf Association                 Oregon Employment Department            Pamela Mitchell Reimbursement
2840 Hazelnut Drive                     PO Box 4395 Unit 02                     69339 Hinkle Butte
Woodburn, Oregon 97071                  Portland, OR 97208-4395                 Sisters, OR 97759


ORLA                                    Oregon Secretary of State               Pitney Bowes Lease
8565 SW Salish Lane #120                P.O. Box 4353                           PO Box 371887
Wilsonville, OR 97070                   Portland, OR 97208-4353                 Pittsburgh, PA 15250-7887




                                                                                  Perkins Coie LLP
                                                                            1120 N.W. Couch Street, 10th Floor
PAGE   6-    CERTIFICATE OF SERVICE                                             Portland, OR 97209-4128
                                                                                  Phone: 503.727.2000
       130902-0001/144196880.1                                                     Fax: 503.727.2222
                                 Case 18-32265-tmb11       Doc 292     Filed 04/24/19
Pelzer Golf Supplies                    Otis Elevator                           Platt Electric
12717 SE Carpenter Dr                   5500 Village Blvd.                      14951 Sallas Parkway
Clackamas, OR 97015                     West Palm Beach, FL 33458               Dallas, TX 75254


                                        PGA of America
Pitney Bowes                                                                    Prestige Flag
                                        P.O. Box 31089
PO Box 371874                                                                   591 Camino de la Reina Ste. 917
                                        Palm Beach Gardens, FL 33420-
Pittsburgh, PA 15250-7874                                                       San Diego, CA 92108
                                        1089


Point Blank Distributing                Platt                                   Quality Heating
2185 NE 2nd Street                      P.O. Box 418759                         PO Box 189
Bend, OR 97701                          Boston, MA 02241-8759                   Redmond OR 97756


ProActive Sports, Inc                   Pony Express                            Range Servant America Inc.
1200 SE 2nd Ave.                        P.O. Box 3500                           3000 Center Place, Suite 300
Canby, OR 97013                         Sisters, OR 97759                       Norcross, GA 30093


R&R Products, Inc.                      Professional Credit Services            Rogue 5 Media Inc.
3334 East Milber Street                 PO Box 7548                             1574 Coburg Road, #206
Tucson, Arizona 85714                   Springfield, OR 97475                   Eugene, OR 97401


Redmond Chamber of Commerce             Ranch Country Outhouses                 Sisters Aggregate & Construction
446 S.W. Seventh Street                 P.O. Box 867                            17204 Hwy 126
Redmond, OR 97756                       Sisters, OR 97759                       Sisters, OR 97759


SecureCom, Inc.                         Rodney Rice, CPA                        Sisters Rodeo Association
1940 Don Street, Suite 100              120 Hickory St. NW                      P.O. Box 1018
Springfield, OR 97477-5911              Albany, OR 97321                        Sisters, OR 97759


                                                                                Sussman Shank LLP
Kay & Leonard Knott                     SAIF Corporation
                                                                                1000 Southwest Broadway,
PO Box 2422                             400 High Street SE
                                                                                Suite 1400
Sisters, OR 97759                       Salem, OR 97312-1520
                                                                                Portland, OR 97205




                                                                                  Perkins Coie LLP
                                                                            1120 N.W. Couch Street, 10th Floor
PAGE   7-    CERTIFICATE OF SERVICE                                             Portland, OR 97209-4128
                                                                                  Phone: 503.727.2000
       130902-0001/144196880.1                                                     Fax: 503.727.2222
                                 Case 18-32265-tmb11        Doc 292    Filed 04/24/19
Specialty Cigars
                                        Simplot Partners                       Taylor Made Golf Company, Inc.
109 NW Greenwood Ave, Suite
                                        11600 NE Marx Street                   29516 Network Place
#105
                                        Portland, OR 97220                     Chicago, IL 60673-1295
Bend, OR 97703


Sweeney Plumbing, Inc                   Sisters Rental                         Thanks for Holding
P.O. Box 2063                           P.O. Box 781                           1574 Coburg Rd #401
Sisters, OR 97759                       Sisters, OR 97759                      Eugene, OR 97401


TCF Equipment Finance                   Srixon/Cleveland Golf                  Titleist - Acushnet Company
PO Box 77077                            P.O. Box 123355                        P.O.Box 88112
Minneapolis, MN 55480-7777              Dallas, TX 75312-3355                  Chicago, IL 60695-1112


The Mountain Group, LLC                 Sysco Food Services                    U.S. Cellular
P.O. Box 453                            P.O. Box 2210                          P.O. Box 0205
Camp Sherman, OR 97730                  Wilsonville, OR 97070                  Palatine, IL 60055-0205


Triple C Farms                          Tee-on Golf Systems Inc.               Varsity Communications, Inc.
16925 Green Drake Court                 111 Waterloo Street, Suite 604         4114 198th St. SW, Ste. 5
Sisters, OR 97759                       London, Ontario N6B 2M4                Lynnwood, WA 98036


ULine                                   Thermo King Northwest, Inc.            Western Equipment Dist. Inc.
2200 S. Lakeside Drive                  P.O. Box 94098                         PO Box 45621
Waukegan, IL 60085                      Seattle, WA 98124-9498                 San Francisco, CA 94145-0621


Western Beverage Company                Turf Star, Inc.                        X-Press Printing
1075 Owen Loop S.                       PO Box 45621                           P.O. Box 904
Eugene, OR 97402                        San Francisco, CA 94145-0621           Sisters, OR 97759


Wilbur-Ellis Company
                                        USGA                                   Bartnik, Gage
1101 North Agronne Street
                                        P.O. Box 5008                          19115 Choctaw Rd
Suite 213
                                        Hagerstown, MD 21741-5008              Bend, OR 97702
Spokane, WA 99208




                                                                                 Perkins Coie LLP
                                                                           1120 N.W. Couch Street, 10th Floor
PAGE   8-    CERTIFICATE OF SERVICE                                            Portland, OR 97209-4128
                                                                                 Phone: 503.727.2000
       130902-0001/144196880.1                                                    Fax: 503.727.2222
                                 Case 18-32265-tmb11        Doc 292   Filed 04/24/19
Sykes R. Mitchell                       Western Communications               Carmack, Cody R
17204 Hwy 126                           PO Box 6020                          65235 76th
Sisters, OR 97759-9714                  Bend, OR 97708                       Bend, OR 97701


Berg, Jack E                            Wild Horse Meadows                   Eagan, Bradley E
PO Box 1030                             16900 Aspen Lakes Drive              15945 Pilot Drive
Sisters, OR 97759                       Sisters, OR 9759                     Sisters, OR 97759


Chamberlin, Diana                       Anderson, Maddison M                 Garland, Derek
14590 Mountain View Loop                1121 E Timber Pine Drive             1557 SW 25th St
Sisters, OR 97759                       Sisters, OR 97759                    Redmond, OR 97756


                                        Sisters Aggregate &
Cyrus, William M.                                                            Greener, Joel E
                                        Construction, L.L.C.
16925 Green Drake Dr.                                                        480 NW 16th Place
                                        16900 Aspen Lakes Dr
Sisters, OR 97759                                                            Redmond, OR 97756
                                        Sisters, OR 97759-9623

US Attorney General
                                        Daley, Alexandria M                  Head, Sydney E
Department of Justice
                                        1015 NW Roanoke Av. Apt 8            69350 Greenridge Loop
10th & Constitution NW
                                        Bend, OR 97703                       Sisters, OR 97759
Washington DC 20530-0001

Securities & Exchange Com.
                                        Fowler, Brian G.                     ODR Bkcy
SEC Attn: Bankruptcy Counsel
                                        418 SE Airpark Dr.                   955 Center St NE
444 S. Flower St. #900
                                        Bend, OR 97701                       Salem, OR 97301-2555
Los Angeles, CA 90071-2934

Oregon Attorney General
                                        Green, Sage T.G.                     Hull, Jennifer
Department of Justice
                                        180 NW 27th Ct                       2020 NE Linea Drive 168Q
1162 Court St NE
                                        Redmond, OR 97756                    Bend, OR 97701
Salem, OR 97301-4096

Deschutes County
                                        Hawes, Colby A                       Jordan, Destiny D
Deschutes Services Building
                                        224 SE 5th                           1747 NE 7th Street
1300 NW Wall St.
                                        Redmond, OR 97756                    Redmond, OR 97756
Bend OR 97703




                                                                               Perkins Coie LLP
                                                                         1120 N.W. Couch Street, 10th Floor
PAGE   9-    CERTIFICATE OF SERVICE                                          Portland, OR 97209-4128
                                                                               Phone: 503.727.2000
       130902-0001/144196880.1                                                  Fax: 503.727.2222
                                 Case 18-32265-tmb11     Doc 292    Filed 04/24/19
Horner, Ty D                            Tracy Orr                          Knapp, Lena A.
14861 Crupper                           69280 Goodrich Road                1110 SW 31st B
Sisters, OR 97759                       Sisters OR 97759                   Redmond, OR 97756


Hummel, Sierra B                        Houck, Stephen L                   Destiny R. Wright
PO Box 282                              3560 NW Ice Ave.                   1900 NW 101st St.
Sisters, OR 97759                       Terrebonne, OR 97759               Redmond, OR 97756


Knapp, Darrell E.                       Tom & Linda Hespe                  Sandy Bowe
1110 S. W. 31st “B”                     17427 Forked Horn Dr.              14467 Pole Ct
Redmond, OR 97756                       Sisters OR 97759                   Sisters OR 97759


Knudsen, Alyssa J                       Knapp, Joshua M.                   Montecinos, Nancy
67035 Rock Island Ln.                   1110 SW 31st Unit B                1100 E Highway 20 Spc 2A
Bend, OR 97703                          Redmond, OR 97756                  Sisters, OR 97759


Mahurin., Joy                           Kramer, Christifer R               Nicklous, Samuel J
16900 Aspen Lakes Dr                    2968 SW Obsidian Ln.               18365 Fryrear Ranch Rd
Sisters, OR 97759                       Redmond, OR 97756                  Bend, OR 97703


McCain-Aldrich, Michael                 Mallory, Valerie J                 Nicole Webb and Cary
PO Box 1403                             1858 NE 7th St.                    2019 Oak St. # C
Sisters, OR 97759                       Redmond, OR 97756                  Santa Monica CA 90405


                                                                           Rush, Isaiah P
Nance, Pam S.                           Mitchell, Pamela K
                                                                           1255 W. McKinney Butte Rd
7465 NW Eagle Dr.                       69339 Hinkle Butte
                                                                           Bldg A
Redmond, OR 97756                       Sisters, OR 97759
                                                                           Sisters, OR 97759


Peplin, Joshua G                        Nickalaus A. Newport               Staggs, Roger A
1310 NW 57th St                         PO Box 9                           19115 Choctaw Rd
Redmond, OR 97756                       Sisters, OR 97759                  Bend, OR 97702




                                                                             Perkins Coie LLP
                                                                       1120 N.W. Couch Street, 10th Floor
PAGE   10- CERTIFICATE OF SERVICE
                                                                           Portland, OR 97209-4128
                                                                             Phone: 503.727.2000
       130902-0001/144196880.1                                                Fax: 503.727.2222
                                 Case 18-32265-tmb11    Doc 292   Filed 04/24/19
Nicole Cicero                           Perepchuk, Jordan P                 Ulam, Keith R
266 Burns Street                        232 NW Fir Avenue                   3343 NW Cedar Ave
Forest Hills NY 11375                   Redmond, OR 97756                   Redmond, OR 97756


Schlemmer, Austin E                     Rose, Gary                          Walker, Kevin R
596 Ne Brush Ct                         10129 Middle Ridge Dr               68710 Willow Lane
Bend, OR 97701                          Las Vegas, NV 89134                 Sisters, OR 97759


Julianne M. Thibodeau                   Staggs, Dale A                      Whitley, Seth A
335 SE Roosevelt Ave., Unit 38          19115 Choctaw Rd                    4035 SW Majestic Avenue
Bend, OR 97702                          Bend, OR 97702                      Redmond, OR 97756


Valder, Jonathan P                      Tomlinson, Aaron                    Mandy L Smith
16952 Royal Coachman Dr.                520 NE Dalton St # G202             1921 E 50th Court
Sisters, OR 97759                       Bend, OR 97701                      Terre Haute, IN 47802


                                                                            SB Accounting Solutions
Weisman, Wyatt F                        Van Amburgh, Micaela L
                                                                            Patricia K Olson
982 NW Madras Hwy                       14911 Snaffelbit
                                                                            8327 SW Shad Road
Prineville, OR 97754                    Sisters, OR 97759
                                                                            Terrebonne, OR 97759

                                                                            State of Oregon
Andrew & Sadaf                          Welch, Jake A
                                                                            Corporation Division - UCC
1895 NW Remarkable Drive                1019 Yapoah Crater Drive
                                                                            255 Capitol Street NE, Suite 151
Bend OR 97703-5430                      Sisters, OR 97759
                                                                            Salem, OR 97310-1327
                                                                            Kathryn Perkins
Vicky Kumle                             Wright, Peyton                      U.S. Department of Justice
62936 Florence Dr                       543 Goshawk Drive                   Office of the US Trustee
Bend, OR 97701                          Redmond, OR 97756                   620 SW Main St., #213
                                                                            Portland, OR 97205
                                                                            IRS
Deere Credit, Inc.                      Kelly Cyrus                         c/o Kathleen Louise Bickers
6400 NW 86TH ST                         16925 Green Drake Ct.               US Attorneys Office
Johnson IA, 50131                       Sisters, OR 97759                   1000 SW 3rd Avenue, Suite 600
                                                                            Portland, OR 97204



                                                                              Perkins Coie LLP
                                                                        1120 N.W. Couch Street, 10th Floor
PAGE   11- CERTIFICATE OF SERVICE
                                                                            Portland, OR 97209-4128
                                                                              Phone: 503.727.2000
       130902-0001/144196880.1                                                 Fax: 503.727.2222
                                 Case 18-32265-tmb11    Doc 292    Filed 04/24/19
                                        GT Capital, LLC
Lewis Hanson and Company, Inc.
                                        c/o Bradley S. Copeland                The Swearingen Group, LLC
c/o Erich M Paetsch
                                        Andrew P Parks                         4022 SW Wickiup Court
POB 470
                                        800 Willamette Street, Suite 800       Redmond, OR 97756
Salem, OR 97308-0470
                                        Eugene, OR 97401-2996
McDonald Wholesale
c/o Loren S. Scott                      Liz Fancher, Attorney                  Ken Yegge
The Scott Law Group                     644 NW Broadway St                     PO Box 950
2350 Oakmont Way, Ste 106               Bend, OR 97701-2622                    Redmond OR 97756
Eugene, OR 97401

Aileen & Tyler Weaver                   Alyssia Norris                         U.S. Cellular
20456 SW Marimar St.                    3593 SW Pumica Ave                     1380 SW Canal Blvd
Beaverton OR 97078                      Redmond OR 97756                       Redmond, OR 97756


Carrie Rosenberg                        High Country Disposal                  Bend Radio Group
9309 Sand Verbena Trail NE              P.O. Box 296                           345 SW Cyber Dr #101
Albuquerque NM 87122                    Redmond OR 97756                       Bend, OR 97702


Mary & Jeff Weisensee                   Mitchell, Nolan B                      Aspen Investments, L.L.C.
12006 SE 36th Ave                       69339 Hinkle Butte                     16900 Aspen Lakes Dr.
Milwaukie OR 97222                      Sisters OR 97759                       Sisters, OR 97759


Wildhorse Meadows, LLC                  Coombe & Jones Dentistry               Dan Radatti, Bend
16900 Aspen Lakes Dr.                   774 SW Rimrock Way                     1250 NE 3rd St,
Sisters, OR 97759                       Redmond, OR 97756                      Bend, OR 97701


Keith Cyrus                             Carpenter, Corbin                      Essary, Alex
17204 Hwy 126                           1404 SE 27th St.                       8856 Shad Rd
Sisters, OR 97759                       Redmond, OR 97756                      Terrebonne, OR 97760


Harrer, Janice                          Morris, Austin                         Rollie, Terra
14827 Bluegrass Loop                    3113 NE Stonebrook Dr.                 2367 NW Debron Lane
Sisters, OR 97759                       Bend, OR 97701                         Bend, OR 97701




                                                                                 Perkins Coie LLP
                                                                           1120 N.W. Couch Street, 10th Floor
PAGE   12- CERTIFICATE OF SERVICE
                                                                               Portland, OR 97209-4128
                                                                                 Phone: 503.727.2000
       130902-0001/144196880.1                                                    Fax: 503.727.2222
                                 Case 18-32265-tmb11      Doc 292    Filed 04/24/19
Schlemmer, Austin                       Van Cleave, Meghan                       Black Butte Ranch
596 NE Brush Ct.                        1336 SW 27th                             13899 Bishops Cap
Bend OR 97701                           Redmond, OR 97756                        Sisters, OR 97759


US Attorney
                                        Schwabe, Williamson & Wyatt Attys.       Hooker Creek
District of Oregon
                                        360 SW Bond St # 400                     616 SW Veterans Way
1000 SW 3rd Ave #600                    Bend, OR 97702                           Redmond, OR 97756
Portland, OR 97204-2936


Cyrus Living Trust                      Fred Meyer / Kroger                      Mission Linen Supply
17204 Hwy 126                           944 SW Veterans Way                      1331 NE 1st St.
Sisters, OR 97759                       Redmond, OR 97756                        Bend, OR 97701


                                        Internal Revenue Service
Prestige Flag                                                                    Employment Department
                                        Centralized Insolvency Operations
591 Camino de la Reina #917                                                      875 Union St NE
                                        Po Box 7346
San Diego, CA. 92108                                                             Salem OR 97311-0800
                                        Philadelphia Pa 19101-7346


Varsity Communications, Inc.            Cascade Publications                     Horizon Broadcasting Group
4114 198th Street SW, Ste 5             404 NE Norton Ave                        854 NE 4th St
Lynnwood, WA 98036                      Bend, OR 97701                           Bend, OR 97701


Triple C Farms                          Keeton-King Construction                 Keith Cyrus
16925 Green Drake Court                 18159 Hwy 126                            17204 Hwy 126
Sisters, OR 97759-9617                  Sisters, OR 97759-9772                   Sisters, OR 97759


                                        City of Portland
Lewis Hanson and Company, Inc.                                                   Internal Revenue Service
                                        City Attorney’s Office
120 Hickory St. NW                                                               1973 Rulon White Blvd.
                                        1221 SW 4th Ave Rm 430
Albany, OR 97321-1724                                                            Ogden, UT 84201- 0039
                                        Portland, OR 97204

                                                                                 GT Capital LLC
Aspen Lakes Utility Company L.L.C       Christopher William Lueder
                                                                                 Jennifer Starnes
16900 Aspen Lakes Dr                    PO Box 8973
                                                                                 101 N Main Ave, Suite 325
Sisters, OR 97759-9623                  Madison WI 53708-8973
                                                                                 Sioux Falls, SD 57104




                                                                                   Perkins Coie LLP
                                                                             1120 N.W. Couch Street, 10th Floor
PAGE   13- CERTIFICATE OF SERVICE
                                                                                 Portland, OR 97209-4128
                                                                                   Phone: 503.727.2000
       130902-0001/144196880.1                                                      Fax: 503.727.2222
                                 Case 18-32265-tmb11      Doc 292    Filed 04/24/19
                                        DCBS
Conida E. Cyrus                                                            Wildhorse Meadows, LLC
                                        Fiscal Section
17204 Hwy 126                                                              16900 Aspen Lakes Dr.
                                        350 Winter St NE #300
Sisters, OR 97759-9714                                                     Sisters, OR 97759
                                        Salem, OR 97301-3880


Aspen Lakes Golf Course, L.L.C.
16900 Aspen Lakes Dr.
Sisters, OR 97759




                                                                             Perkins Coie LLP
                                                                       1120 N.W. Couch Street, 10th Floor
PAGE   14- CERTIFICATE OF SERVICE
                                                                           Portland, OR 97209-4128
                                                                             Phone: 503.727.2000
       130902-0001/144196880.1                                                Fax: 503.727.2222
                                 Case 18-32265-tmb11    Doc 292   Filed 04/24/19
